          Case 6:21-cv-01238-CEM-DCI Document 1 Filed 08/02/21 Page 1 of 7 PageID 1




PDF processed with CutePDF evaluation edition www.CutePDF.com
Case 6:21-cv-01238-CEM-DCI Document 1 Filed 08/02/21 Page 2 of 7 PageID 2
Case 6:21-cv-01238-CEM-DCI Document 1 Filed 08/02/21 Page 3 of 7 PageID 3
Case 6:21-cv-01238-CEM-DCI Document 1 Filed 08/02/21 Page 4 of 7 PageID 4
Case 6:21-cv-01238-CEM-DCI Document 1 Filed 08/02/21 Page 5 of 7 PageID 5
Case 6:21-cv-01238-CEM-DCI Document 1 Filed 08/02/21 Page 6 of 7 PageID 6
Case 6:21-cv-01238-CEM-DCI Document 1 Filed 08/02/21 Page 7 of 7 PageID 7
